Citation Nr: 0505633	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  04-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Chantal Lambert




INTRODUCTION

The veteran had honorable active service from August 1963 to 
August 1967

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affair (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Board finds that additional evidentiary development of this 
case is required in order to properly adjudicate the claim.  Post 
service medical records show the veteran has a current diagnosis 
of hypertension.  Service medical records show an elevated blood 
pressure reading of 160/90 in August 1966.  A VA Compensation and 
Pension examination report, dated in February 2002, notes the 
veteran's history that he was first diagnosed with hypertension 
in 1965 while in service.  The facts in the instant case raises a 
medical question as to whether the veteran's elevated blood 
pressure reading of August 1966 in service is related to his 
currently diagnosed hypertension.  

Accordingly, this matter is REMANDED to the RO for the following:

1.	Schedule the veteran for a VA examination 
by a physician of appropriate expertise to 
determine the etiology of the veteran's 
hypertension.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the claims 
folder, and acknowledges such review in 
the examination report.  All necessary 
tests and studies should be completed, 
with all clinical findings reported in 
detail.  The examiner should address the 
following:

a.	Whether it is at least as likely as 
not that hypertension originated in 
service or is otherwise etiologically 
related to any incident of service, 
to include the elevated blood 
pressure reading of 160/90 dated in 
August 1966 in service.

b.	Whether it is at least as likely as 
not that hypertension was manifested 
within one year after the veteran's 
discharge from service in August 
1967.
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.   

2.	Readjudicate the issue of service 
connection for hypertension.  If the 
benefit sought on appeal is not granted, 
the RO should issue the veteran and his 
representative a supplemental statement of 
the case and afford them an appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if appropriate. The veteran need take no 
action until he is notified. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion warranted 
in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes). In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 
38.02.

 

_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2004).



